DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art of Fig. 2 (AAPA) in view of Barbosa (US 3,382,504) further in view of Wang (US 2003/0155268).
Regarding claim 1, AAPA discloses an apparatus, comprising: 
a housing 20; and
an inner opening extending through the housing 20, wherein an inner surface surrounds the inner opening, and wherein: 
the apparatus is sized and shaped to receive and store an object 22 in the inner opening and the housing 20 conceals the object 22 within the inner opening.
wherein the inner opening is entirely surrounded by the housing 20 and extends through the uppermost surface.
AAPA fails to disclose the apparatus being an inflatable apparatus; wherein the housing 20 is an inflatable housing composed of a pliable material and having an inner surface and an outer surface, and configured to store and release a gas between the inner surface and the outer surface such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas;
 wherein the inner opening extends through the bottommost surface of the inflatable housing;
wherein a deflation opening is positioned on the inner surface of the inner opening of the inflatable housing; 
the inflatable housing conceals the object within the inner opening when the inflatable housing is inflated;
the inflatable housing is configured to collapse along and around the inner opening to reveal the object in the inner opening when the deflation opening is engaged.  

However, Barbosa teaches an inflatable apparatus sized and shaped to receive an object; wherein the apparatus is comprised of an inflatable housing composed of a pliable material and having an inner surface and an outer surface, and configured to store and release a gas between the inner surface and the outer surface such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the housing of AAPA of an inflatable housing, as taught by Barbosa, for the predictable result of easily storing the housing when not in use.
Regarding the inner opening extending through the bottommost surface of the inflatable housing; Barbosa further teaches the inflatable apparatus having an opening 18 that extends though the bottom most surface (fig. 2) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the opening of the modified AAPA through the bottom most surface, as further taught by Barbosa, for the predictable result of allowing the object/user to walk while inside the apparatus. 
Further, Wang teaches an inflatable container having an air valve 15 accessible from inside the container (fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the air valve of the modified AAPA, inside the housing, for the predictable result of providing an ascetically pleasing device by hiding the valve inside the container. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, it is noted that the inflatable housing of the modified AAPA is capable of collapsing along and around the inner opening to reveal the object in the inner opening when the inflatable housing is deflated.  
Regarding claim 4, the modified AAPA discloses the inner opening being elongated, cylindrical shaped, and extending through the uppermost surface and the bottommost surface of the housing 20 (fig. 2).
Regarding claim 5, AAPA further discloses the housing 20 being multi- tiered (fig. 2).
Regarding claim 7, AAPA discloses an apparatus comprising:
a multi-tiered; and 
an inner opening extending through the housing 20, wherein the inner surface surrounds the inner opening, and wherein: the outer surface comprises a bottom portion, a middle portion, and a top portion, wherein the width of the bottom portion is greater than the width of the middle portion and the width of the middle portion is greater than the width of the top portion such that the housing 20 is multi-tiered; 
the apparatus is sized and shaped to receive and store an object 22 in the inner opening and the housing 20 conceals the object within the inner opening;
wherein the inner opening is entirely surrounded by the housing and extends through the uppermost surface of the housing; 

AAPA fails to disclose the apparatus being an inflatable apparatus; and the housing being an inflatable housing composed of a pliable material and having an inner surface and an outer surface, and configured to store and release a gas between the inner surface and the outer surface such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas;
the inflatable housing conceals the object within the inner opening when the inflatable housing is inflated; 
wherein the inner opening extends through the bottommost surface of the inflatable housing; 
the deflation opening is positioned on the inner surface of the inner opening of the inflatable housing; and 
the inflatable housing is configured to collapse along and around the inner opening to reveal the object in the inner opening when the deflation opening is engaged.
However, Barbosa teaches an inflatable apparatus sized and shaped to receive an object; wherein the apparatus is comprised of an inflatable housing composed of a pliable material and having an inner surface and an outer surface, and configured to store and release a gas between the inner surface and the outer surface such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the housing of AAPA of an inflatable housing, as taught by Barbosa, for the predictable result of easily storing the housing when not in use.
Regarding the inner opening extending through the bottommost surface of the inflatable housing; Barbosa further teaches the inflatable apparatus having an opening 18 that extends though the bottom most surface (fig. 2) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the opening of the modified AAPA through the bottom most surface, as further taught by Barbosa, for the predictable result of allowing the object/user to walk while inside the apparatus. 
Further, Wang teaches an inflatable container having an air valve 15 accessible from inside the container (fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the air valve of the modified AAPA, inside the housing, for the predictable result of providing an ascetically pleasing device by hiding the valve inside the container. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It is noted that the inflatable housing of the modified AAPA is capable of collapsing along and around the inner opening to reveal the object in the inner opening when the inflatable housing is deflated.  
Regarding claim 10, AAPA further discloses the inner opening is elongated, cylindrical shaped, and extends through the uppermost surface and the bottommost surface of the inflatable housing (fig. 2).
Regarding claim 11, the modified AAPA further discloses an access opening having a surrounding surface extending from the outer surface to the inner surface, wherein the access opening is configured such that the object 22 can be moved through the access opening from outside of the apparatus to within the inner opening when the inflatable housing is inflated (fig. 2 of AAPA).  
Regarding claim 15, AAPA further discloses concealing the object 22 within the inner opening when the housing 20 by moving the object 22 through the access opening from outside of the apparatus to within the inner opening (paragraph 0021 of invention).  

Claim 2, 8-9, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art of Fig. 2 (AAPA) in view of Barbosa (US 3,382,504) and Wang (US 2003/0155268) further in view of Carolan (US 6,668,475).
Regarding claims 2, 8-9 and 14, the modified AAPA discloses all elements of the claimed invention as applied to claims 1 and 7 above, but fails to disclose:
the inflatable housing being configured to deflate by unzipping a portion of the outer surface of the inflatable housing;
the inflatable housing being configured to deflate by unzipping a portion of the inner surface of the inflatable housing;
the bottom portion comprises a first zippered opening, the middle portion comprises a second zippered opening, and the top portion comprises a third zippered opening, wherein the first, second, and third zippered openings are configured to be unzipped to deflate the inflatable housing; 
the inner surface comprises a zippered opening configured to be unzipped to deflate the inflatable housing; and
deflating the inflatable housing by unzipping the first, second, and third zippered openings.  
However, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of AAPA, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device.
Regarding the number of zippers, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the location of the zipper, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, AAPA discloses an apparatus, comprising: 
a multi-tiered housing 20; and 
an inner opening extending through the housing 20, wherein the inner side surrounds the inner opening, and 
wherein the inner opening is entirely surrounded by the housing and extends through the uppermost surface of the housing; 

the outer side comprises a lower outer surface, a middle outer surface, an upper outer surface, a bottom surface, a lower shelf surface, an upper shelf surface, and a top surface, wherein: the lower outer surface, the middle outer surface, and the upper outer surface are each cylindrical shaped and each comprise an upper end, a lower end, 
the bottom surface extends between the lower end of the lower outer surface and the lower end of the inner side; the lower shelf surface extends between the upper end of the lower outer surface and the lower end of the middle outer surface; the upper shelf surface extends between the upper end of the middle outer surface and the lower end of the upper outer surface; the top surface extends between the upper end of the upper outer surface and the upper end of the inner side; and the width of the lower outer surface is greater than the width of the middle outer surface, and the width of the middle outer surface is greater than the width of the upper outer surface, such that the housing 20 has a hollow cylinder shape with a three-tiered outer surface;
the novel inflatable apparatus is sized and shaped to receive and store an object 22 in the inner opening and the housing conceals the object within the inner opening. 
AAPA fails to disclose the apparatus being an inflatable apparatus; and the housing being an inflatable housing composed of a pliable material and having an inner surface and an outer surface, and configured to store and release a gas between the inner surface and the outer surface such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas;
the inflatable housing conceals the object within the inner opening when the inflatable housing is inflated; 
the inflatable housing is configured to collapse along and around the inner opening to reveal the object in the inner opening when the deflation opening is engaged;
a zippered opening configured to be unzipped to deflate the inflatable housing; and
wherein the inner opening extends through the bottommost surface of the inflatable housing; and
wherein a deflation opening is positioned on the inner surface of the inner opening of the inflatable housing.
However, Barbosa teaches an inflatable apparatus sized and shaped to receive an object; wherein the apparatus is comprised of an inflatable housing composed of a pliable material and having an inner surface and an outer surface, and configured to store and release a gas between the inner surface and the outer surface such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the housing of AAPA of an inflatable housing, as taught by Barbosa, for the predictable result of easily storing the housing when not in use.
Regarding the inner opening extending through the bottommost surface of the inflatable housing; Barbosa further teaches the inflatable apparatus having an opening 18 that extends though the bottom most surface (fig. 2) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the opening of the modified AAPA through the bottom most surface, as further taught by Barbosa, for the predictable result of allowing the object/user to walk while inside the apparatus. 
Further, Wang teaches an inflatable container having an air valve 15 accessible from inside the container (fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the air valve of the modified AAPA, inside the housing, for the predictable result of providing an ascetically pleasing device by hiding the valve inside the container. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, it is noted that the inflatable housing of the modified AAPA is capable of collapsing along and around the inner opening to reveal the object in the inner opening when the inflatable housing is deflated.  
Further, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of AAPA, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device.
Regarding claim 17, AAPA further discloses an access opening having a surrounding surface extending from the lower outer surface to the inner side, wherein the access opening is configured such that the object can be moved through the access opening from outside of the apparatus to within the inner opening (see figures below).
Regarding claim 20, the modified AAPA further discloses concealing the object within the inner opening when the inflatable housing is inflated by moving the object through the access opening from outside of the inflatable apparatus to within the inner opening (see figures below).


    PNG
    media_image1.png
    932
    1613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    450
    media_image2.png
    Greyscale


Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art of Fig. 2 (AAPA) in view of Barbosa (US 3,382,504) and Wang (US 2003/0155268) further in view of Wilhelm (US 2014/0018220).
Regarding claims 6 and 12-13, the modified AAPA further discloses receiving and concealing the object within the inner opening by inflating the inflatable housing.
The modified AAPA fails to disclose revealing and releasing the object from the inner opening by deflating the inflatable housing;
wherein deflating the inflatable housing comprises at least partly deflating the bottom portion, then at least partly deflating the middle portion, and then at least partly deflating the top portion.
However, Wilhelm teaches at the time the invention was filed, it was well known to expose an object 4 from a container by almost fully displacing the wall of the container downward (fig. 1b and paragraph 0034).
  It would have been obvious to one of ordinary skill at the time the invention was filed, to have exposed the object 22 of the modified AAPA, by deflating the inflatable housing to almost fully displacing the wall downward, for the predictable result of easily removing or handling the product as taught by Wilhelm in paragraph 0034.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art of Fig. 2 (AAPA) in view of Barbosa (US 3,382,504), Wang (US 2003/0155268) and Carolan (US 6,668,475) as applied to claim 16 above, further in view of Wilhelm (US 2014/0018220).
Regarding claims 18-19, the modified AAPA further discloses receiving and concealing the object within the inner opening by inflating the inflatable housing.
The modified AAPA fails to disclose revealing and releasing the object from the inner opening by deflating the inflatable housing;
wherein deflating the inflatable housing comprises unzipping the zippered opening of each of the lower outer surface, the middle outer surface, and the upper outer surface.  
However, Wilhelm teaches at the time the invention was filed, it was well known to expose an object 4 from a container by almost fully displacing the wall of the container downward (fig. 1b and paragraph 0034).
  It would have been obvious to one of ordinary skill at the time the invention was filed, to have exposed the object 22 of the modified AAPA, by deflating the inflatable housing to almost fully displacing the wall downward, for the predictable result of easily removing or handling the product as taught by Wilhelm in paragraph 0034.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735